,Fitzsimons, J,
We. cannot agree with the appellant that the verdict herein is against the weight of the evidence.
. In fact, as we view the testimony, the verdict could not have-been very well otherwise.
The exception taken by the appellant to the admission “ of any conversation as to a settlement” herein was too general, in our opinion,, to be of any avail- upon this appeal to the- appellant, He should have objected specifically to the questions asked and such objection should have specifically set out the grounds of such objection, and, having failed to do .this, we -think that the exception thus taken cannot, aid appellant,
Judgment affirmed, with costs.
Oonlan, J., concurs.